DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 23, 2022 has been entered. The 35 U.S.C. § 112(b) rejection set forth in the Non-Final Office Action mailed March 24, 2022 has been withdrawn. Claims 1-12 remain pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a distribution unit configured, upon a start or in operation of the hearing system, to dynamically select for at least one of the software modules of the firmware on which of said two hearing instruments” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As such, the “distribution unit” has been interpreted as an electronic circuit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2014/0307901), hereon referred to as Ku, in view of Aubreville et al. (US 2013/0114818), hereon referred to as Aubreville.

Regarding claim 6, Ku teaches a binaural hearing system (FIG. 1A hearing aid 110), comprising: 
two hearing instruments (para. [0043] hearing aid 110 includes a first hearing aid 111 and a second hearing aid 121) each to be worn in or on an ear of a user (para. [0005] the first hearing aid 111 and the second hearing aid 121 are to be worn by a user); 
each of said two hearing instruments (para. [0043] the first hearing aid 111 and the second hearing aid 121) having a programmable signal processor (para. [0045] the hearing aid 130 corresponding to the first hearing aid 111 and the second hearing aid 121 includes an audio signal processor 133) for modifying an audio signal (para. [0045] the audio signal processor 133 processes the received audio signal using a predetermined signal processing scheme), an output transducer (para. [0045] the hearing aid 130 includes an audio output unit 131) connected with said signal processor (para. [0045] the audio output unit 131 – corresponding to the audio output units 113, 123 of the first hearing aid 111 and the second hearing aid 121 – receives the processed audio signal from the the audio signal processor 133) for outputting a modified audio signal (para. [0045] the audio output unit 131 outputs the processed audio signal to a user), and a transceiver (para. [0045] the hearing aid 130 includes a communication unit 140) for data exchange with the respectively other hearing instrument (para. [0045], [0046]-[0052] the communication unit 140 – corresponding to the communication units 115, 125 of the first hearing aid 111 and the second hearing aid 121 – enables communication between the first hearing aid 111 and the second hearing aid 121); however, Ku is silent to wherein the binaural hearing system comprises: firmware having a plurality of software modules installed in the hearing system; wherein the software modules are executable in said signal processors of said two hearing instruments; wherein the software modules of the firmware are distributed or distributable asymmetrically on the two hearing instruments, so that in operation of the hearing system at least one of the software modules of the firmware is selectively executed in one of said two hearing instruments; and a distribution unit configured, upon a start or in operation of the hearing system, to dynamically select for at least one of the software modules of the firmware on which of said two hearing instruments the at least one software module is to be executed and to cause the selective execution of the at least one software module on the selected hearing instrument.
Aubreville teaches a binaural hearing system (para. [0025] the hearing system) comprising:
firmware (para. [0025]-[0032] the hearing system includes the decision-making units 16, 17, 19, and 20) having a plurality of software modules (para. [0025]-[0032] the decision-making units 16, 17, 19, and 20) installed in the hearing system (para. [0025]-[0032] the decision-making units 16, 17, 19, and 20 are installed in the hearing system); 
wherein the software modules (para. [0025]-[0032] the executable instructions executed by the decision-making units 16, 17, 19, and 20) are executable in said signal processors (para. [0025]-[0032] the processors executing the functions of the decision-making units 16, 17, 19, and 20) of said two hearing instruments (para. [0025]-[0032] the decision-making units 16, 17, 19, and 20 are executed via processors of the hearing system); 
wherein the software modules of the firmware (para. [0025]-[0032] the executable instructions executed by the decision-making units 16, 17, 19, and 20) are distributed or distributable asymmetrically on the two hearing instruments (para. [0033] the hearing aids’ decisions about activating and deactivating communication link 13 are mutually independent – meaning that a sending mode from the left-hand hearing aid 10 to the right-hand hearing aid 11 can have been activated while a sending mode from the right-hand hearing aid 11 to the left-hand hearing aid 10 has been deactivated or vice versa)1, so that in operation of the hearing system (para. [0025] the hearing system) at least one of the software modules of the firmware (para. [0025]-[0032] the executable instructions executed by the decision-making units 16, 17, 19, and 20) is selectively executed2 in one of said two hearing instruments (para. [0033] the hearing aids’ decisions about activating and deactivating communication link 13 are mutually independent – meaning that a sending mode from the left-hand hearing aid 10 to the right-hand hearing aid 11 can have been activated while a sending mode from the right-hand hearing aid 11 to the left-hand hearing aid 10 has been deactivated or vice versa); and 
a distribution unit (para. [0025]-[0035] the processor that determines the operations of the decision-making units 16, 17, 19, and 20) configured, upon a start or in operation of the hearing system (para. [0025] the hearing system), to dynamically select for at least one of the software modules of the firmware (para. [0025]-[0032] the executable instructions executed by the decision-making units 16, 17, 19, and 20) on which of said two hearing instruments (para. [0033] the hearing aids’ decisions about activating and deactivating communication link 13 are mutually independent – meaning that a sending mode from the left-hand hearing aid 10 to the right-hand hearing aid 11 can have been activated while a sending mode from the right-hand hearing aid 11 to the left-hand hearing aid 10 has been deactivated or vice versa) the at least one software module (para. [0025]-[0032] the executable instructions executed by the decision-making units 16, 17, 19, and 20) is to be executed and to cause the selective execution of the at least one software module (para. [0025]-[0032] the executable instructions executed by the decision-making units 16, 17, 19, and 20) on the selected hearing instrument (para. [0033] the hearing aids’ decisions about activating and deactivating communication link 13 are mutually independent – meaning that a sending mode from the left-hand hearing aid 10 to the right-hand hearing aid 11 can have been activated while a sending mode from the right-hand hearing aid 11 to the left-hand hearing aid 10 has been deactivated or vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ku to include firmware having a plurality of software modules installed in the hearing system; wherein the software modules are executable in said signal processors of said two hearing instruments; wherein the software modules of the firmware are distributed or distributable asymmetrically on the two hearing instruments, so that in operation of the hearing system at least one of the software modules of the firmware is selectively executed in one of said two hearing instruments; and a distribution unit configured, upon a start or in operation of the hearing system, to dynamically select for at least one of the software modules of the firmware on which of said two hearing instruments the at least one software module is to be executed and to cause the selective execution of the at least one software module on the selected hearing instrument, as taught by Aubreville.
One of ordinary skill would have been motivated to include this modification to preserve battery life (para. [0005]).

Regarding claim 7, Ku in view of Aubreville teaches the binaural hearing system according to claim 6. 
Ku further teaches wherein the at least one software module (para. [0045] a software module executed by the audio signal processor 133) is configured to transmit operational results (para. [0051]-[0052] the control signal) by way of said transceiver (para. [0045], [0051]-[0052] the control signal is transmitted via the communication unit 140)  to the respectively other hearing instrument (para. [0051]-[0052] when the residual battery quantity is less than or equal to the predetermined threshold level, a control signal to suspend the binaural function is transmitted to the second hearing aid 121).

Regarding claim 11, Ku in view of Aubreville teaches the binaural hearing system according to claim 6; however, Ku in view of Aubreville are silent to wherein said signal processors of said two hearing instruments are structurally equivalent or mirror symmetrical to one another.
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ku in view of Aubreville to include wherein said signal processors of said two hearing instruments are structurally equivalent or mirror symmetrical to one another.
One of ordinary skill would have been motivated to include this modification to enhance compatibility of the hearing aids. 
The Examiner notes that duplication of parts is legally obvious. See MPEP 2144.04.

Regarding claim 12, Ku in view of Aubreville teaches the binaural hearing system according to claim 11; however, Ku in view of Aubreville is silent to wherein all hardware components of said two hearing instruments are structurally equivalent or mirror symmetrical to one another.
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ku in view of Aubreville to include wherein all hardware components of said two hearing instruments are structurally equivalent or mirror symmetrical to one another.
One of ordinary skill would have been motivated to include this modification to enhance compatibility of the hearing aids. 
The Examiner notes that duplication of parts is legally obvious. See MPEP 2144.04.

Claims 1-2 are rejected for similar reasons as claims 6-7 since the binaural hearing system taught by Ku in view of Aubreville performs the method steps. 

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ku in view of Aubreville and Park et al. (US 2015/0201284), hereon referred to as Park.

Regarding claim 8, Ku in view of Aubreville teaches the binaural hearing system according to claim 6; however, Ku in view of Aubreville is silent to wherein said distribution unit is configured to dynamically select one of said two hearing instruments for the selective execution of the at least one software module of the firmware as a function of a respective battery charge.
Park teaches a distribution unit (para. [0086]-[0092] the electronic device) configured to dynamically select one of said two hearing instruments (para. [0086]-[0092] the first or second hearing aid) for the selective execution of the at least one software module of the firmware as a function of a respective battery charge (para. [0086]-[0092] the electronic device may designate the first or the second hearing aid as the master based on remaining battery capacity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ku in view of Aubreville to include wherein said distribution unit is configured to dynamically select one of said two hearing instruments for the selective execution of the at least one software module of the firmware as a function of a respective battery charge, as taught by Park.
One of ordinary skill would have been motivated to include this modification to preserve battery life. 

Claim 3 is rejected for similar reasons as claim 8 since the binaural hearing system taught by Ku in view of Aubreville and Park performs the method steps. 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ku in view of Aubreville and Holm et al. (US 2016/0080877), hereon referred to as Holm.

Regarding claim 9, Ku in view of Aubreville teaches the binaural hearing system according to claim 6; however, Ku in view of Aubreville is silent to wherein said distribution unit is configured to distribute multiple software modules of the firmware for respective selective execution on said two hearing instruments of the hearing system in such a way that remaining operating times of said two hearing instruments before an exhaustion of the respective battery charge are equal to one another.
Holm teaches wherein said distribution unit is configured to distribute multiple software modules of the firmware (para. [0037], [0041] the software modules associated with performing the role of an active slave) for respective selective execution on said two hearing instruments (para. [0018] the first hearing aid 102 and the second hearing aid 103) of the hearing system (para. [0018] the binaural hearing aid system 100) in such a way that remaining operating times of said two hearing instruments before an exhaustion of the respective battery charge are equal to one another (para. [0037], [0041] the first hearing aid 102 and the second hearing aid 103 are set up to take turns assuming the role of active slave whereby the reduction in power consumption resulting from only having one of the hearing aids transmit the advertise signals is shared between the hearing aids, whereby the battery replacement procedure is significantly facilitated for the hearing aid user because it allows the batteries for the two hearing aids to be replaced at the same time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ku in view of Aubreville to include wherein said distribution unit is configured to distribute multiple software modules of the firmware for respective selective execution on said two hearing instruments of the hearing system in such a way that remaining operating times of said two hearing instruments before an exhaustion of the respective battery charge are equal to one another, as taught by Holm.
One of ordinary skill would have been motivated to include this modification to provide a binaural hearing aid system with reduced power consumption (para. [0009]). 

Claim 4 is rejected for similar reasons as claim 9 since the binaural hearing system taught by Ku in view of Aubreville and Holm performs the method steps. 

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. In the response filed June 23, 2022, applicant argues that: 
the decision-making units, taught by Aubreville, are not software modules,
the decision-making units are not distributed or distributable asymmetrically on the two hearing aids since the decision-making units must be running in both hearing aids simultaneously, and
Aubreville fails to disclose a distribution unit that acts thereon to selectively execute the decision-making units.
Arguments I-III are deemed unpersuasive for the following reasons. 
	In regards to argument I, the examiner does agree with the applicants that decision-making units may be realized by hardware circuitry; however, disagrees with the applicant’s argument that Aubreville does not teach software modules. In the interest of clarity, the examiner interprets the software modules as the software instructions embedded in the decision-making units. Like the instructions executed by the decision-making units of Aubreville, the claimed software modules are executed by circuitry to realize their intended functions. As such, the decision-making units must be instructed by software in order to activate and/or deactivate the communication link. For example, the decision-making units activates and/or deactivates the communication link based on an analysis of the acoustic environment performed by the left-hand hearing aid and the right-hand hearing aid. See paragraphs [0033]-[0035]. The analysis of the acoustic environment which dictates the activation state of the communication link must be performed by a processor which in turn instructs the decision-making units to either maintain a binaural link or discontinue the link. Therefore, Aubreville does teach software modules which are simply instructions executed by the decision-making units. See paragraph [0035]. 
	With respect to argument II, the examiner agrees with the applicant that the decision-making units are not disclosed as being distributed asymmetrically on the two hearing aids given that the decision-making units are hardware circuitry that are fixed to the hearing aids and are both operating simultaneously to maintain or discontinue the binaural link between the hearing aids. However, the instructions to activate or deactivate the communication link may be distributed asymmetrically since the decisions about activating and deactivating the communication link are mutually independent. See paragraph [0033]. As such, an instruction to activate the communication link may be sent to a decision-making unit of one hearing aid while an instruction to deactivate the communication link may be sent to another decision-making unit of another hearing hearing aid thereby qualifying as the asymmetric distribution of instructions as claimed. 
Contrary to argument III, Aubreville does teach “a distribution unit that acts thereon to selectively execute the decision-making units 16, 17, 19, 20 in one of the hearing aids.” See page 10 of the response. Previously mentioned in addressing argument I, the activation and/or deactivation of the communication link is based on an analysis of the acoustic environment performed by the left-hand hearing aid 10 and the right-hand hearing aid. See paragraphs [0033]-[0035]. Such an analysis would have to be performed by a processor which instructs the decision-making units to activate or deactivate the communication link. Therefore, Aubreville does teach the claimed distribution unit (i.e. the processor that instructs the decision-making units to activate or deactivate the communication link).
Lastly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the plurality of software modules effecting the modification of the audio signal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/            Examiner, Art Unit 2653                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The asymmetric distribution of the software modules has been interpreted as distribution enabling selective execution in at least one of the software modules in one of the hearing instruments wherein selective execution is understood “to mean that the relevant software module is executed exclusively in one of the two hearing instruments, while in the other hearing instrument neither an identical software module nor another software module fulfilling the same function is executed.” See Paragraph [0021] of the Specification. 
        2 The term “[s]electively executed” has been interpreted “to mean that the relevant software module is executed exclusively in one of the two hearing instruments, while in the other hearing instrument neither an identical software module nor another software module fulfilling the same function is executed.” Id.